Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2008

USA v. Davis
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2723




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Davis" (2008). 2008 Decisions. Paper 1472.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1472


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2723




                           UNITED STATES OF AMERICA

                                           v.

                                      TYE DAVIS

                                                      Appellant.


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                  (No. 04-cr-00040-1)
                        District Judge: Hon. Sylvia H. Rambo


                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 1, 2008

Before: RENDELL and CHAGARES, Circuit Judges, and POLLAK,* District Judge.

                                 (Filed: March 6, 2008)


                              OPINION OF THE COURT



CHAGARES, Circuit Judge.


      *
              Honorable Louis H. Pollak, Senior Judge of the United States District Court
for the Eastern District of Pennsylvania, sitting by designation.
      Appellant Tye Davis appeals his sentence stemming from his participation in a

drug-trafficking conspiracy. Whereas the Government concedes that the District Court

wrongfully applied a mandatory Guideline regime in sentencing Tye Davis, we will

remand for resentencing in accordance with United States v. Booker, 543 U.S. 220

(2005).2




      2
             This Court notes that the defendant also contends that there is an
outstanding motion to suppress still pending before the District Court.

                                            2